Order, Supreme Court, New York County (Herman Cahn, J.), entered April 19, 1996, which, inter alia, denied plaintiff’s motion for a default judgment and dismissed the action pursuant to the Special Referee’s report and recommendation that the court did not acquire jurisdiction over defendants, unanimously affirmed, without costs.
Plaintiff failed to establish that proper service was made upon defendants. Accordingly, the action was properly dismissed against defendants for lack of jurisdiction. Concur— Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.